Case 1:18-cv-00155-SOM-WRP Document 460-2 Filed 04/27/21 Page 1 of 13   PageID #:
                                   10723




                            EXHIBIT “2”
Case 1:18-cv-00155-SOM-WRP Document 460-2 Filed 04/27/21 Page 2 of 13                           PageID #:
                                   10724


U.S. DEPARTMENT OF LABOR
                                                   Office of the Solicitor
                                                   230 South Dearborn Street
                                                   Chicago, Illinois 60604
                                                                                Reply to: SOL:JZA
                                                                                Telephone: 312/353-1145
                                                                                Telefax:   312/353-5698




VIA EMAIL ONLY (sean.mcmahan@morganlewis.com)


November 23, 2020

Howard L. Kaplan
c/o Sean McMahan
83 Blue Surf Court
Jasper, GA 30143
hkaplan@kaplanfiduciary.com

       Re:    Scalia v. Heritage, et al.
              Case No. 1:18-cv-00155-SOM-WRP

Dear Mr. Kaplan:

Enclosed is a subpoena which requires you to produce certain documents and records in connection with
the above-referenced litigation.

Please be advised that it will not be necessary for anyone to appear at our office if you send the
documents to the undersigned’s office on or before the date noted. Please produce the documents
electronically by email to acosta.jing@dol.gov.

If any documents requested are not furnished based on a claim of privilege, please provide a privilege
index identifying such documents.

If you have any questions concerning the subpoena or the documents required to be produced, please
contact the undersigned at (312) 353-1145. Thank you for your attention to this matter.

Sincerely,

CHRISTINE Z. HERI
Regional Solicitor

By s/ Jing Acosta
   Jing Acosta
   Trial Attorney
    Case 1:18-cv-00155-SOM-WRP Document 460-2 Filed 04/27/21 Page 3 of 13                                                               PageID #:
                                       10725
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                                  District of Hawaii

             Eugene Scalia, Secretary of Labor
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 1:18-cv-00155-SOM-WRP
                          Heritage, et al.                                    )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                              Howard L. Kaplan
                                                         83 Blue Surf Court, Jasper, GA 30143
                                                       (Name of person to whom this subpoena is directed)

       ✔
       ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Please see Attachement A.



  Place: U.S. Dept. of Labor, Office of Solicitor,                                      Date and Time:
           61 Forsyth Street S.W., Room 7T10, Atlanta, GA 30303                                              12/07/2020 9:00 am
           or electronically to acosta.jing@dol.gov

     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        11/23/2020

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                        s/Jing Acosta
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)   Eugene Scalia,
Secretary of Labor, U.S. Department of Labor                             , who issues or requests this subpoena, are:
Jing Acosta, Trial Attorney, 230 S. Dearborn St., Rm. 844, Chicago, IL 60604, acosta.jing@dol.gov; (312) 353-1145

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
    Case 1:18-cv-00155-SOM-WRP Document 460-2 Filed 04/27/21 Page 4 of 13                                                                   PageID #:
                                       10726
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 1:18-cv-00155-SOM-WRP

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ✔
            ’ I served the subpoena by delivering a copy to the named person as follows:                             Sean McMahan, counsel for
            Defendants Heritage and Saakvitne Law Corp. via email at sean.mcmahan@morganlewis.com
                                                                                           on (date)            11/23/2020             ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                        .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00      .


            I declare under penalty of perjury that this information is true.


Date:            11/23/2020                                                                         s/Jing Acosta
                                                                                                   Server’s signature

                                                                                            Jing Acosta, Trial Attorney
                                                                                                 Printed name and title
                                                                                           U.S. Department of Labor
                                                                                             Office of the Solicitor
                                                                                         230 S. Dearborn St, Suite 844
                                                                                              Chicago, IL 60604
                                                                                                    Server’s address

Additional information regarding attempted service, etc.:




         Print                         Save As...                  Add Attachment                                                             Reset
    Case 1:18-cv-00155-SOM-WRP Document 460-2 Filed 04/27/21 Page 5 of 13                                                                      PageID #:
                                       10727
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 1:18-cv-00155-SOM-WRP Document 460-2 Filed 04/27/21 Page 6 of 13                PageID #:
                                   10728



                  ATTACHMENT A TO SUBPOENA DUCES TECUM
                           HOWARD L. KAPLAN

        Pursuant to Rule 45 of the Federal Rules of Civil Procedure, Plaintiff Eugene

  Scalia, Secretary of Labor, United States Department of Labor (“Secretary”),

  requests that Howard L. Kaplan (“Kaplan” or “you”) produce the following

  documents and serve his production on the undersigned within fourteen days after

  this subpoena is served.

                                      DEFINITIONS

        1.       “Kaplan,” “you” or “your” means Howard L. Kaplan, or any agents,

  representatives, affiliates, or other persons acting on his behalf.

        1.       “Expert Report” means the Expert Report of Howard L. Kaplan in the

  matter of Scalia v. Heritage, et al. (Case No. 18-cv-155), due to the Secretary of

  Labor by November 30, 2020.

        2.       “Defendant B+K” means Bowers + Kubota Consulting, Inc. and all of

  its predecessors, successors, subsidiaries and affiliates, and all of its present or

  former officers, directors, employees, accountants, agents, attorneys, advisors and

  any other persons acting or purporting to act on its behalf or under its direction or

  control, including all wholly or partially owned subsidiaries before the ESOP

  Transaction.

        3.       “ESOP” means the Bowers + Kubota Consulting, Inc. Employee Stock

  Ownership Plan.

        4.       “ESOP Transaction” means the December 14, 2012 transaction by

  which the ESOP purchased 100 percent of the shares of B+K stock for $40 million,


                                              1
Case 1:18-cv-00155-SOM-WRP Document 460-2 Filed 04/27/21 Page 7 of 13                   PageID #:
                                   10729



  and all associated loans, warrants, and transfers of B+K stock.

        5.     “Defendant Bowers” means Defendant Brian J. Bowers, President and

  member of the Board of Directors of Bowers + Kubota Consulting, Inc., and any

  agents, representatives, affiliates, or other persons acting on his behalf.

        6.     “Defendant Kubota” means Defendant Dexter C. Kubota, Vice

  President and member of the Board of Directors of Bowers + Kubota Consulting,

  Inc., and any agents, representatives, affiliates, or other persons acting on his

  behalf.

        7.     “Defendant Saakvitne” means Defendant Nicholas L. Saakvitne,

  deceased, formerly of Nicholas L. Saakvitne, A Law Corporation, and any agents,

  representatives, affiliates, or other persons acting on his behalf.

        8.     “LVA” means Libra Valuation Associates, and all of its predecessors,

  successors, subsidiaries and affiliates, and all of its present or former officers,

  directors, employees, accountants, agents, attorneys, advisors and any other

  persons acting or purporting to act on its behalf or under its direction or control.

        9.     “Kniesel” means Mr. Gregory E. Kniesel, principal of LVA, and any

  agents, representatives, affiliates, or other persons acting on his behalf.

        10.    “Hansen” means Mr. Gregory M. Hansen of Case Lombardi & Pettit

  and any agents, representatives, affiliates, or other persons acting on his behalf.

        11.    “Communication” or “Communications” means the transmittal of

  information (in the form of facts, ideas, inquiries or otherwise).

        12.    “Document” or “Documents” means all writings, recordings,




                                              2
Case 1:18-cv-00155-SOM-WRP Document 460-2 Filed 04/27/21 Page 8 of 13              PageID #:
                                   10730



  photographs, originals and duplicates (as those terms are used in Federal Rule of

  Evidence 1001), of any nature whatsoever within your possession, custody, or

  control, or the possession, custody, or control of any agent, employee,

  representative, or other persons acting or purporting to act for or on your behalf,

  and includes Documents located in personal files and on personal computers.

  “Document” or “Documents” includes, but is not limited to, contracts, agreements,

  correspondence (including, but not limited to, email), memoranda, reports, Plan

  amendments, Plan resolutions, letters, notices, authorizations, ledger books,

  summaries or records of telephone conversations, summaries or records of personal

  conversations or interviews, work papers, notes, drafts, copies, graphs, charts,

  accounts, analytical records, minutes or records of meetings or conferences, reports

  or summaries of negotiations, marginal notations, bills, invoices, checks, bank

  statements, lists, journals, e-mails, texts or any other method of electronic

  communication.

        13.    “Related to” or “Relating to” means refer to, reflect, describe, depict or

  be in any way connected to the matter discussed.

                                    INSTRUCTIONS

        1.     Each request is to be answered separately and as completely as

  possible.

        2.     Documents shall be produced regardless of whether they are in your

  possession or within the control of your attorneys, agents, employees, investigators,

  or representatives.




                                             3
Case 1:18-cv-00155-SOM-WRP Document 460-2 Filed 04/27/21 Page 9 of 13             PageID #:
                                   10731



        3.     Without limitation of the term “control,” a Document shall be deemed

  in your control if you have the right to secure the Document or a copy thereof from

  another person or public or private entity having possession or custody thereof. If a

  Document is responsive to a request for production and is in your control, but is not

  in your possession or custody, you are requested to identify the person with

  possession or custody.

        4.     If any portion of any Document is responsive to any request, then the

  entire document must be produced. If any requested Document cannot be produced

  in full, produce the Document to the extent possible, specifying each reason for your

  inability to produce the remainder of the Document and stating whatever

  information, knowledge, or belief you have concerning the unproduced portion.

        5.     Documents shall be produced in the order in which they appear in

  their files, and Documents shall not be shuffled or otherwise rearranged.

  Documents that were stapled, clipped, or otherwise fastened together in their

  original condition shall be produced in such form.

        6.     Each Request shall be construed as being inclusive rather than

  exclusive. Thus, words importing the singular shall include the plural; words

  importing the plural shall include the singular; the words “and” and “or” shall be

  construed conjunctively or disjunctively as necessary to make the Request inclusive;

  and the words “all,” “every,” “any,” and “each” shall be construed as “all and each”

  and “any and all,” the word “including” means “including without limitation,” and

  words importing one gender shall include both genders. All words and phrases shall




                                            4
Case 1:18-cv-00155-SOM-WRP Document 460-2 Filed 04/27/21 Page 10 of 13                PageID
                                 #: 10732



  be construed as masculine, feminine, or neither gender, according to the context.

  The present tense shall be construed to include the past tense and vice versa.

        7.     If any responsive Document is withheld in whole or in part for any

  reason, including any claim of privilege, set forth separately with respect to each

  such document: (a) the type of document (e.g., letter, memorandum, etc.); (b) the

  general subject matter of the Document; (c) the date of the Document; (d) the

  author(s) of the Document; (e) the addressee(s) or recipient(s) of the Document; (f)

  the identity of all persons to whom the Document was disclosed; (g) the relationship

  of the author, addressees and recipients to each other; and (h) the nature of the

  privilege or other rule relied on in withholding production of the Document.

        8.     If any document called for by this subpoena exists as, or can be

  retrieved from, information stored in electronic or computerized form, then you are

  directed to produce the document in computerized form in one of the following

  formats: Microsoft Word (doc), WordPerfect (wpd), Rich Text (rtf), Microsoft

  Outlook (pst), Microsoft Outlook Express (msg), Microsoft Excel (xls), Microsoft

  Access (mdb), PDF, TIFF, CSV, ASCII, TXT, Concordance, or Quickbooks. Files of

  the preceding types can be submitted in a ZIP compressed format. Sufficient

  information including sufficient identification of the applicable software program

  and passwords, if any, should be provided to permit access to and use of the

  documents. Images created through a scanning process should have a minimum

  resolution of 300 dots per inch (dpi).




                                            5
Case 1:18-cv-00155-SOM-WRP Document 460-2 Filed 04/27/21 Page 11 of 13                PageID
                                 #: 10733



        9.       To the extent that the documents that are responsive to this subpoena

  may exist on electronic media, those documents shall be provided on one of the

  following media: Compact Disc–Read Only Memory (CD-ROM), Digital Versatile

  Disc–Read Only Memory (DVD), or USB hard drive.

        10.      If a portion of any responsive Document is protected from disclosure by

  privilege, work product, or otherwise, such Document must be produced with

  redaction of only the portion claimed to be protected.

        11.      If you maintain that any document or record requested has been lost or

  destroyed, set forth the subject matter of such document, the locations and

  identities of the former custodians of all copies of such document, the dates of

  destruction, and the identities of the persons authorizing such destruction, if any.

                           DOCUMENTS TO BE PRODUCED

        1.       All documents Kaplan considered in forming his opinions for the

  Expert Report under Federal Rule of Evidence 702, 703 or 705 in this matter.

        2.       All documents related to Kaplan’s preparation of the Expert Report in

  this matter.

        3.       All expert reports or deposition or trial transcripts in which, during the

  previous four years, Kaplan testified as an expert at trial or by deposition.

        4.       All communications between and amongst Kaplan or any of his agents,

  Defendant Bowers, Defendant Kubota, Defendant B+K, Defendant Saakvitne,

  Kniesel, and/or Hansen, or anyone acting on their behalf, including attorneys,




                                              6
Case 1:18-cv-00155-SOM-WRP Document 460-2 Filed 04/27/21 Page 12 of 13               PageID
                                 #: 10734



  relating to the ESOP or your work in forming your opinions for the Expert Report

  under Federal Rule of Evidence 702, 703 or 705 in this matter.

        5.     All documents related to payments Kaplan received from the ESOP,

  Defendant Saakvitne, Defendant B+K, Defendant Bowers, and/or Defendant

  Kubota, or anyone acting on their behalf, including attorneys.

        6.     All treatises Kaplan relied upon to come to his opinions in this matter.

        7.     All agreements, including retainer agreements, between or amongst

  Kaplan and Defendant Bowers, Defendant Kubota, Defendant Saakvitne,

  Defendant B+K and/or the ESOP.

        8.     All communications to or from Kaplan relating to B+K.

        9.     All communications to or from Kaplan and Defendant Saakvitne,

  Defendant Bowers, Defendant Kubota, the ESOP, and/or Defendant B+K, including

  communications:

               a.       Relating to compensation for the Expert Report;

               b.       Relating to compensation for the testimony of Kaplan;

               c.       Identifying facts or data provided by Defendant Saakvitne,

        Defendant B+K, Defendant Bowers, or Defendant Kubota and considered by

        Kaplan in developing the Expert Report and/or his opinions; and

               d.       Identifying assumptions provided by Defendant Saakvitne,

        Defendant B+K, Defendant Bowers, or Defendant Kubota and relied upon or

        reviewed by Kaplan in preparing and developing the Expert Report and/or

        his opinions.




                                             7
Case 1:18-cv-00155-SOM-WRP Document 460-2 Filed 04/27/21 Page 13 of 13         PageID
                                 #: 10735



        10.   All minutes and notes created or reviewed by Kaplan with respect to

  the Expert Report, including:

              a.     Minutes and notes from interviews, conversations, meetings or

        other Communications with Defendant Saakvitne, Defendant Bowers,

        Defendant Kubota, Defendant B+K, Kniesel, and/or Hansen, or anyone acting

        on their behalf, including attorneys;

              b.     Minutes and notes from interviews, conversations, meetings or

        other Communications with any other experts in this litigation.

        11.   List of the names and titles of all the employees, agents or

  representatives of Kaplan, who were involved in the process of gathering

  information, analyzing data and drafting the Expert Report.




                                            8
